Mr. Justice Clayton
delivered the opinion of the court.
This is the same cause which was formerly in this court between the,same parties, reported in 5 Howard, 520. After that decision a supplemental bill was filed, which contains no new statement nor the averment of any fact which was not fully known to the complainant and his counsel, before the case was then determined. Another injunction was obtained. One of the principles laid down in the opinion of the court is, that “ fraud without a consequent damage, can give no ground for an action, or to be relieved from the contract,” and as there was no evidence of damage in the case, the injunction which had been granted was dissolved. The present bill was filed to show that there had been damage, because of the great-■depreciation in the market price of slaves subsequent to the purchase of the complainant. The injunction was dissolved in the chancery court, and an appeal taken by the complainant.
It has been questioned in the argument, how far the complainant had a right to file this bill, and again restrain the defendant from proceeding under his deed of trust. A sage maxim of our law warns us, “ that it is to the interest of the State that there should be an end of litigation.” Every party is therefore required, in the first instance, to unfold his whole case, and put *145it in that condition in which he is willing to abide by it. But as mistake, accident and other causes may often render the first statement imperfect and incomplete, amendments are freely and liberally allowed to the very moment of trial. Any extension of the rule beyond this limit would be fraught with danger. The party might take his chance, and, after an adverse decision, might renew the litigation—not because of any recent discovery of evidence, or development of new facts, but because he failed, to prove facts which he knew existed, and which, if established, might have changed the result. If this latitude is indulged in, an endless round of controversy would be the probable consequence. In reply to this it is said, that the counsel for the defendant should have moved in the court below, to take the bill from the file. This may be so, and as the case has been argued here on its merits, we shall proceed to dispose of it without further notice of this point.
The counsel for the appellant argue, that the principle of the former decision, which we have above set out, is erroneous; and that every fraud in itself imports a damage which vitiates the contract, and gives just cause for relief. This has induced us to review the former decision with increased care and anxiety, because we are solicitous that our opinions should do justice between the parties, and stand upon correct legal principles. The cases are nirmerous, and from their very nature incapable of the precision and certainty desirable in all legal investigation. It has been observed that it will not do to fix with definiteness the bounds and limits of relief against frauds, lest the inflexible character of rules thus established, should be so perverted as to be made to minister to fraudulent ends. No general and uniform rule seems to be deducible from the cases taken together, and they tend to leave the judgment unsatisfied and embarrassed by their want of harmony and consistency. From the review thus taken we are not prepared to recede from the former opinion of the court; nor is it necessary that we should reiterate it, because there is another ground, in which we have entire confidence, on which our judgment may rest.
Beyond all doubt a complainant, who has purchased property,, *146received a conveyance, and has taken and enjoyed undisturbed possession, must, in his bill, show clearly the defect of title, or the fraud which he alledges to' exist, if he seeks to rescind the contract. He cannot ask the vendor to deduce his title; it is for the vendee to prove the defect, and if none be shown by him he is entitled to no relief. Grantland v. Wight, 5 Mun. 295. 2 Rob. Pr. 190.
Tried by this rule the complainant has failed to make out a case for equitable relief. The outstanding title which he attempts to establish, is a marriage contract between Davidson and wife, made in the year 1824, and recorded in the county of Jefferson. By the statute of 1822, a deed of personal property required to be recorded, must be recorded in that county in which the property remains; and if it be removed to a different county, the deed must be recorded there within twelve months, or the same is void as to all purchasers thereof for valuable consideration without notice, and as to all creditors. The marriage settlement, to be valid, must have been properly recorded in every county in which the property remained for twelve months, but the bill does not aver that this was done. It does not very distinctly appear from the proceedings, whether the negroes were removed to Rankin county or not, before the purchase of Moss, but the fair inference is that they were. Davidson, at the time of the sale in 1836, resided in Rankin; the slaves were then conveyed; they were re-conveyed by deed of trust, and that deed recorded in Rankin county. They remained there till 1840, up to which time the marriage settlement had never been recorded in that county, as is fairly to be presumed, because both parties have exhibited a copy, and both are taken from the record in Jefferson. This creates a fair presumption that the negroes were removed from Jefferson, and that the deed of settlement had never been recorded in Rankin. The complainant, then, so far from showing that there is a substantial defect of title, has shown prima facie that it is good, by reason of a want of proper registration of the marriage agreement. Davidson was rightly advised that the marriage agreement did not stand in the way of his title, the sale was not affected by fraud, and there is no reason exhibited for a rescission.
*147Perhaps it may be said, that although there was no fraud at the time of the sale, yet if the purchaser had notice at any time, before payment of the purchase money, he is affected by it. This may be true, if it be notice of an actual outstanding title, which the party who owns it desires to enforce. The marriage agreement came to the knowledge of Moss in 1840, about four years after his purchase. It was certainly competent to the legislature to pass the act of 1822, and to make it operate upon the titles of infants and femes covert, as well as upon those of persons able to act for themselves. There is no saving in their favor, and the court can make none. At the time Moss heard of the marriage agreement, if the purchase money had all been paid, there could have been no doubt of the validity of his title. The marriage agreement could not operate upon his title, because not recorded. Mrs. Davidson gives him no notice, but Moss hears of something which puts him upon inquiry—all the parties concerned disclaim any interest, and for his greater security relinquish all right. The feme covert acknowledges the relinquishment upon a separate examination from her husband. Of what then has Moss notice—certainly of no more than this, that Mrs. Davidson once had title under the marriage agreement, but that she had chosen to abandon that title, first by withholding the agreement from the record, and next by relinquishing that title when called on to know if she would éven assert it.
A court of equity, under these circumstances, would never permit her to set it up against the purchaser. Her right to go against the husband for an equitable settlement, as an equivalent, is another consideration, with which we have no present concern.
The difference between the present case, and that of Palmer v. Cross et al., is this. Here the rights of the wife, under the marriage agreement, had been destroyed by her failure to comply with a statute to which she was subject; there the rights of the wife were in full force, as she had not been deprived of them by any statute. In the one case it required some action on her part to be restored to rights already gone in a great degree, and only to be recovered by asserting them; in the other, the rights *148were in full force, and not to be lost without some act of her own. In this juncture the one took no steps to enforce her rights, but in the most solemn manner demonstrated that she had wholly abandoned them; the other did no act which can justly be construed to her prejudice, and left her claims to be determined by the laws. The one still abides by the election she made to surrender her claim to her husband—the other resorted to the courts of the country to establish rights which she insists were never impaired or relinquished. On this distinction the two ca'ses rest. In neither of them have we deemed it necessary to enter upon the consideration of the vexed question of the powers of a married woman over her separate estate; whether they be commensurate with those of an unmarried woman, or limited strictly to those conferred by the settlement.
Upon the whole, we approve the order of the chancellor dissolving the injunction, and direct that the same be affirmed.